By the Court, McKinstry, J.:
The bill of exceptions contains no specification of errors of law. The appeal is from an order denying a new trial.
As to the specifications of the particulars, wherein the evidence is alleged to be insufficient: The last two of the attempted specifications are too general, being merely a statement that the evidence is insufficient to justify the decree. Nor is the second more precise, since it alleges, in effect, that the cause of action set forth in the complaint is not sustained by the evidence. The first point is not well taken. The proof is sufficient that plaintiff had the actual possession of the land, and this prima facie established his ownership.
Judgment and order affirmed.
Mr. Justice Niles did not express an opinion.